UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6267



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK GREEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
93-180-S, CA-98-4116-HNM)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Green, Appellant Pro Se. Richard Douglas Bennett, MILES &
STOCKBRIDGE, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Green seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s order

and find no reversible error.   See United States v. Green, Nos. CR-

93-180-S; CA-98-4116-HNM (D. Md. Dec. 22, 1998).    Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2